Title: II: Address of the Virginia Legislature, 24 June 1784
From: Virginia Legislature
To: Washington, George

 

[Richmond, Va.] Thursday the 24th of June 1784

The Representatives of this Commonwealth would be unfaithful to the sentiments of their Constituents as well as do violence to their own, did they omit this occasion of congratulating you on the final establishment of Peace which has taken place since their last Meeting, and in the opportunity which this event has given for you to return to the felicities of private life. We shall ever remember, Sir, with affection and Gratitude the patriotic exchange which you made of these felicities, for the severe task of conducting the Arms of your Country through a Conflict with one of the most powerful nations of the Earth. We shall ever remember with admiration the Wisdom which marked your Councils on this arduous occasion, the firmness and dignity which no trials of adverse fortune could shake the moderation and equanimity which no scenes of Triumph could disturb, Nor shall we ever forget the exemplary Respect which in every instance you have shewn, to the rights of Civil Authority or the exalted Virtue which on many occasions led you to commit to danger, your fame itself, rather than hazard for a moment the true interest of your Country. In reviewing these merits we feel every Impression which they are calculated to make on grateful and affectionate Minds, and we fervently pray that they may be rewarded with every blessing of which this life will admit, and with complete happiness in that which is to come.

Archibald Cary S.S.
John Tyler S.H.D.

